Springer, J.,
dissenting:
I join in Justice Young’s dissent and stress his point that no one “can blame the district court for dismissing a case that the State refused to prosecute.” The prosecutor did not like the way the State’s case was going and announced to the court:
[T]he State is not in a position to proceed with further prosecution of Marshall Timothy Shade. * * *
We are unprepared to proceed at this time ....
The prosecutor threw in the towel; or, to use another sports metaphor, he decided to take his ball and go home.
After the trial court judge heard deputy district attorney Viloria tell the court that he was unprepared to go ahead with the State’s case, the judge was entitled and duty-bound to say something like, “Very well Mr. Viloria, the court will accept your statement of unpreparedness and will dismiss the State’s case.” At this juncture the trial judge had no choice other than to dismiss the charges. The trial judge stated for the record that he was “at somewhat of a loss to understand why the State is unable to go forward with this case”; and it was with some reluctance that he dismissed the charges. I too am at a complete loss as to why the prosecutor was “unprepared” to proceed or, more accurately, why the prosecutor refused to go ahead with his case because he did not like some of the trial judge’s evidence rulings. As I read this record, Mr. Viloria had a tantrum and simply would not proceed in a case in which the judge was making rulings' that did not please him.
It makes absolutely no difference whether the trial judge was right or wrong in making the rulings that aroused the ire of Mr. Viloria and prompted him to refuse to proceed with the State’s case. Even if the trial judge had been clearly incorrect in some of his rulings, the point is that no litigant that I have ever heard of is privileged, in mid-trial, to say: “I do not like the way things are going here — let’s start all over again.”
It does not appear to me that even Mr. Viloria ever dreamt that he was going to get a chance to start this prosecution all over *899again after he refused to present any further evidence in the first trial. Mr. Viloria’s position at trial was simply that the trial judge could not make him go ahead if he chose not to do so. He never suggested to the court that he wanted another shot at it. Mr. Viloria told the trial judge that he “believe[d] that the case cannot be proven.” He then went on to say that “that’s all that’s required. If I have a lack of good-faith belief in a successful prosecution, it’s not for the judiciary to question the executive branch.”1 I certainly agree with the prosecutor’s statement that the “judiciary” cannot compel a prosecutor to proceed when he has a “good-faith belief’ that “the case cannot be proven.” Where I get lost is when this court tells the prosecution that after it makes a decision not to prosecute, it can simply start out all over again, hopefully with a judge that is more attuned to the State’s perception of the case.
I have read the majority opinion over and over again trying to discover some explanation of why it might want to allow the State to prosecute Mr. Shade again after it declined to prosecute him in his last trial. The majority prates on for several pages about “res gestae” but never addresses the real issue in this case, which is whether, henceforth, the State is going to be permitted to drop any criminal case and start all over again whenever the trial court makes a ruling that prosecutors suspect might spell disaster for the State’s case.
The judgment of this court as it is presently written vacates the trial court’s proper and unavoidable dismissal of charges against Shade and remands the matter for “further proceedings” on the same charges. What further proceedings can possibly be conducted? Does the majority really intend to permit a new trial in this case — to permit the prosecution to try Mr. Shade all over again, hopefully before a judge who is more sympathetic to the prosecution? If this is what the majority intends, then there is no reason why we should not expect to see a Shade III or even a Shade IV, because all the prosecution has to do when it sees itself as getting a little the worst of it is to say the magic words, “The State is not in a position to proceed with further prosecution of Marshall Timothy Shade,” and then be allowed to commence the prosecution anew. It looks like double jeopardy to me.
If the majority truly intends that Mr. Shade be tried again on the same charges, it ought to have ordered a new trial explicitly *900so that Mr. Shade could have immediate access to the federal judicial system. I am still not absolutely sure that this is the majority’s intention, for it is really hard for me to accept as the law of this state the proposition that a prosecutor can announce to the trial court his or her refusal to proceed with the State’s case and then be permitted to try the case again on another day.
The trial court could have done nothing other than what it did in this case. When the State announced that it was “unprepared to proceed,” the trial court was compelled to dismiss the State’s case. (As Mr. Viloria told the court: “[Ijt’s not for the judiciary to question the executive branch.”) The trial court did dismiss the case; and there was certainly no error in doing so. When the case was dismissed, however, it was dismissed forever; and the State cannot be permitted to give it another try.

The prosecutor took the position that he had the constitutional right to demand dismissal. Shade’s counsel could not and did not contest this right and did, in fact, accede to the dismissal by moving, himself, for dismissal. Defense counsel’s motion is, of course, of no consequence because the trial judge was bound to dismiss when the State’s attorney announced his refusal to proceed with the prosecution.